By the Court.

Warner, J.
delivering the opinion.
In this case, a motion is made to dismiss the writ of error, *265on the ground that the Clerk of the Court below has not certified and sent up to this Court the transcript of the record and bill of exceptions, within ten days, as required by the 4th section of the Act organizing this Court.
[1.] The original bill of exceptions was filed in the Clerk’s office, on the 21st September, 1848, and the Clerk’s certificate to the transcript of the record, bears date on the 5th October, 1848, more than ten Says after the filing of the original notice in his office, with the return of service thereon. This is not an open question. In Beall & Scott vs. Powell, (4 Ga. R. 525,) we held, that if the record was not certified and sent up by the Clerk, within the time prescribed by the Act, the writ of error must be dismissed. Let the writ of error be dismissed.